SUMMERS, Justice.
On October 31, 1972 the Grand Jury of Terrebonne Parish returned an indictment charging that Dwight Smith murdered Robert Matthews on July 21, 1972. Defendant was tried on April 24, 1973 and found guilty as charged. He was sentenced on April 30, 1973 to life imprisonment.
Defendant was represented at the trial by retained counsel who reserved no bills of exceptions during the course of the proceedings. On this appeal errors were assigned, but they are not reviewable because the requisite procedure prescribed by Articles 841, 842, 844 and 845 of the Code of Criminal Procedure, as amended by Acts 207 and 297 of 1974, have not been complied with. See La.Code of Crim.Proc. art. 920, as amended by Act 207 of 1974. State v. Shillow, 310 So.2d 103 (La.1975).
For the reasons assigned, the conviction and sentence are affirmed.
BARHAM, J., dissents from refusal to consider assignments of error.